DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed on 08/29/2022.

Response to Arguments

Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
A.       Applicant's argument with respect to amended claim(s) 1 regarding identifying a subset of radio access capabilities among a set of radio access capabilities of a mobile station to be transmitted for a data transfer session. The Examiner respectfully disagree, Vanttinen teach, “The terminal uses a specific training sequence to indicate to the base station that the channel request in question is specifically of the EGPRS-type. If the request were of a GPRS-type, another kind of training sequence would be used. After having received the message, the network part allocates to the terminal a channel on the radio path for data transmission (step 602) and informs the terminal about the allocated resources by sending an AGCHPUA (Access Grant Channel Packet Uplink Assignment) message 604) (See para. 44 and Fig. 6); for further clarification Vanttinen also shows, para. 46, “in step 610 the terminal sends a second message ARAC (Additional Radio Access Capability) in which the terminal's radio path characteristics are stated preferably with regard to all other frequency bands available in the network”. Vanttinen notifies to the base station through the first message already that it is capable of maintaining specifically channels of EGPRS or GPRS types at least which constitutes subsets of its radio capabilities and even more if needed sends an additional message with more capabilities, identifying the resources needed by the terminal and receiving those resources requested from the network. The examiner respectfully disagrees since in the applicant’s claim 1 there is no defined type or specifics of a subset of radio access capabilities, or how it is identified or signaled, in fact the Applicant defines that radio access capabilities are: “the mobile station may perform a capabilities signaling to communicate information concerning its radio access capabilities to a radio access network. Examples of different types of radio access capabilities communicated by the mobile station to the network include: supported GSM frequency bands (e.g., GSM 900, GSM 1800, GSM 1900), multislot classes associated with different modes of operation (e.g., GPRS multislot class, EGPRS multislot class, dual transfer mode (DTM) multislot class for GPRS or EGPRS, high multislot class), radio transmission capabilities (e.g., radio frequency (RF) power capabilities.” (applicant’s specification para. 22-23) Therefore to one of ordinary skill in the art at the time of the invention would clearly understand giving broadest reasonable interpretation (see MPEP 2111) to the claim language in particular to the applicant’s subset of radio access capabilities the examiner equates the Vanttinen teachings to this concept.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.2.	Ascertaining the differences between the prior art and the claims at issue.3.	Resolving the level of ordinary skill in the pertinent art.4.	Considering objective evidence present in the application indicating                 obviousness or nonobviousness.
Claims 1-3, 5-10, 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vanttinen et al. (U.S. Pub. 20020126630) in view of Visalli et al. (U.S. Pat. 8127025).

Regarding claim 1, Vanttinen disclose a method to communicate capabilities of a device, comprising: 
identifying a subset of radio access capabilities among a set of radio access capabilities of a mobile station to be transmitted for a data transfer session (para. 44, Fig. 6, The terminal uses a specific training sequence to indicate to the base station that the channel request in question is specifically of the EGPRS-type. If the request were of a GPRS-type, another kind of training sequence would be used. After having received the message, the network part allocates to the terminal a channel on the radio path for data transmission (step 602) and informs the terminal about the allocated resources by sending an AGCHPUA (Access Grant Channel Packet Uplink Assignment) message 604);
sending a request to a network (para. 44, in the first step, the terminal sends a Channel Request CR 600 to the network part, wherein the request indicates the determined particular quantity of blocks that is requested to be allocated for use by the mobile station (para. 52, the terminal uses a specific training sequence to indicate to the base station that the channel request in question is specifically of the EGPRS-type. I), 
receiving an allocation of the quantity of blocks from the network (para. 57, Fig. 7a, the network allocates to the terminal a channel on the radio path for data transmission and sends information about the allocated resources to the terminal); and 
sending the identified subset of radio access capabilities via the allocated blocks (para. 45, Fig. 6a, the terminal then sends the network part a PRR (Packet Resource Request) message in a first control block (step 608).   
Vanttinen does not specifically disclose determining, by the mobile station, a data size of the identified subset of radio access capabilities to be transmitted for the data transfer session. 
However, Visalli teach (Col 15, lines 40-46, a sender of data (either the session services module 205 or the client 110 “read as mobile device client”) may be configured to determine a maximum transmission unit (`MTU`) for a session, in step 505. The sender may use standard built-in functionality of the TCP/IP network protocol to determine the determine the maximum packet size that can be transferred without fragmentation.
Visalli further disclose determining, by the mobile station, a particular quantity of blocks based on the determined data size (Col 15, lines 47-51, In step 510, the data manager object 410 may be configured to determine the largest record size supported by the maximum packet size. In step 515, the data manager object 410 may be further configured to retrieve a current record for transmission).
Vanttinen and Visalli are analogous because they pertain to the field of wireless communication networks and, more specifically, to network control signaling.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Visalliin the system of Vanttinen to precisely determine the amount resources that are going to be transmitted during the session and the maximum packet size that can be configured for transmission. The motivation for doing so would have been to improve the data transmission quality of the high priority sessions.
Regarding claim 2, Vanttinen disclose wherein the request is a channel request message sent by the mobile station to the network, wherein the allocation of the particular quantity of blocks is received at the mobile station in an assignment message, and wherein the identified subset of radio access capabilities is sent to the network via an associated control channel (para. 42-45, a system known as the EGPRS (EDGE General Packet Radio System) will be used as an example in this specific case, the invention not being, however, restricted to it. In the example, a TBF (Temporary Block Flow) connection is established between two devices for data transmission).  
Regarding claim 3, Vanttinen disclose wherein the particular quantity of blocks is requested by the mobile station by sending a quantity value in a channel request message (para. 44, Fig. 6a, After having received the message, the network part allocates to the terminal a channel on the radio path for data transmission (step 602)).  
Regarding claim 5, Vanttinen disclose wherein the radio access capabilities pertain at least to a specific type of use by the mobile station for the data transfer session (para. 44, Fig. 6a, the terminal uses a specific training sequence to indicate to the base station that the channel request in question is specifically of the EGPRS-type).  
Regarding claim 6, Vanttinen disclose wherein the particular quantity of blocks is determined based on radio access capabilities that are supported by the network and the mobile station (para. 55, If necessary the network allocates new resources in step 614A to the terminal on the basis of the information it has received).  
Regarding claim 7, Vanttinen disclose wherein sending the identified subset of radio access capabilities to the network occurs after the mobile station registers with a core network of the network during a registration process, and wherein while registering with the core network during the registration process, the mobile station sends one of an exhaustive subset of radio access capabilities or a subset of radio access capabilities relevant only to downlink communications to the core network (para. 6, 9, the Figure shows the essential parts of messages sent by different devices. The messages sent by the network part are marked with DL (downlink). A terminal sends a CR (Channel Request) 100 to the network part of the system (…), in which method the terminal informs the system network part that it wishes to send data to the network part; the network part receives the message and allocates a default amount of radio resources to the terminal; the network part informs the allocated resources to the terminal; the terminal sends a first control message to inform the network part about the terminal's radio path characteristics).
Claim 8 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1. 
Regarding claims 9-10 the limitations of claims 9-10, respectively, are rejected in the same manner as analyzed above with respect to claims 2-3, respectively.
Regarding claims 12-14 the limitations of claims 12-14, respectively, are rejected in the same manner as analyzed above with respect to claims 5-7, respectively.
Claim 15 recites a computer–program product corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1. 

Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vanttinen et al. (U.S. Pub. 20020126630) in view of Visalli et al. (U.S. Pat. 8127025) further in view of Landais (U.S. Pub. 20020080758).
Regarding claim 4, Vanttinen and Visalli does not specifically disclose wherein sending the identified subset of radio access capabilities to the network comprises sending the identified subset of radio access capabilities during a temporary block flow setup process. However, Landais teach (para. 20, in a packet transfer mode, in which resources are assigned temporarily, when there is actually data to be transmitted during a call, the resources forming a temporary block flow (TBF), i.e. a virtual channel enabling transfer of data between the mobile station and the network in a given transmission direction).  
Vanttinen, Visalli and Landais are analogous because they pertain to the field of wireless communication networks and, more specifically, to network control signaling.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Landais in the system of Vanttinen and Visalli to allow this type of signaling while the amount of resources are low or the bandwidth usage is limited. The motivation for doing so would have been to improve the management of the available resources.
Regarding claim 11 the limitations of claim 11 are rejected in the same manner as analyzed above with respect to claim 4.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eitan (U.S. Pub. 20100284424), which discloses, system and method for adapting transmit data block size and rate based on quality of communication link.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471